— Application by the appellant for a writ of error coram nobis, inter alia, in effect, to vacate, on the ground of ineffective assistance of trial counsel, a decision and order on motion of this Court dated January 11, 2005, which dismissed as abandoned an appeal from a judgment of the Supreme Court, Kings County, rendered June 17, 1999, and to reinstate the appeal.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.P, Skelos, Austin and Sgroi, JJ., concur.